Decided March 22, 1941.
Respondent's motion to dismiss the appeal herein on the ground that the appellant has failed to file or serve his brief upon the respondent within thirty days after the filing of the transcript with the clerk of this court, having been submitted to the court, and appellant having waived time for appearance in opposition to the motion and having stated that the motion would not be resisted, it is ordered that the motion be, and it is hereby, granted, and the appeal ordered dismissed.